— Appeal from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered February 21, 2013. The order, inter alia, denied the motion of defendant Trutemp Heating, Inc. for summary judgment dismissing the second amended complaint and all cross claims against it, and to strike plaintiffs’ note of issue and certificate of readiness and compel disclosure of the mental health records of plaintiff Jennifer Krajewski.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present — Centra, J.E, Fahey, Garni, Sconiers and Valentino, JJ.